 1
                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11                               SOUTHERN DIVISION
12
13   ENTREPRENEUR MEDIA, INC.,            CASE NO. 8:21-cv-00644-DOC-(JDEx)
     a California corporation,
14
                   Plaintiff,             ORDER AND JUDGMENT
15                                        GRANTING APPLICATION FOR
          v.                              DEFAULT JUDGMENT AGAINST
16                                        DEFENDANT ORIGINAL BUSINESS
     ANTHONY J. ALFONSO, an               MEDIA, LLC. [24]
17   individual; ORIGINAL BUSINESS
     MEDIA, LLC, a Missouri limited       Judge:      Hon. David O. Carter
18   liability company; and DOES 1-10,    Date:       July 19, 2021
                                          Time:       8:30 a.m.
19                 Defendants.            Location:   Courtroom 9D
20
21
22
23
24
25
26
27
28
                                                        CASE NO. 8:21-cv-00644-DOC-JDE
                                                     ORDER AND JUDGMENT GRANTING
                                                 APPLICATION FOR DEFAULT JUDGMENT
 1         Upon consideration of Plaintiff Entrepreneur Media, Inc.’s (“EMI”)
 2 Application for Entry of Default Judgment against Defendant Original Business
 3 Media, LLC (the “Application”) and all supporting documents and pleadings of
 4 record, and good cause appearing therein, the Court hereby ORDERS that the
 5 Application is GRANTED, and finds as follows:
 6 I.      DEFAULT JUDGMENT
 7         Federal Rule of Civil Procedure 55(b)(2) provides that a court may enter
 8 default judgment and, if necessary to effectuate judgment, conduct an accounting,
 9 determine the amount of damages, establish the truth of any allegation by
10 evidence, or investigate any other matter. While the decision to grant or deny an
11 application for default judgment is within the Court’s discretion, “[i]n applying
12 th[e] discretionary standard, default judgments are more often granted than
13 denied.” PepsiCo v. Triunfo-Mex, Inc., 189 F.R.D. 431, 432 (C.D. Cal. 1999).
14 Courts are guided by the following factors when determining whether to grant
15 default judgment: (1) the possibility of prejudice to the plaintiff, (2) the merits of
16 plaintiff’s substantive claim and the sufficiency of the complaint, (3) the sum of
17 money at stake in the action, (4) the possibility of a dispute concerning material
18 facts and whether the default was due to excusable neglect, and (5) the likelihood
19 of obtaining a decision on the merits, which is favored. Eitel v. McCool, 782 F.2d
20 1470, 1471-72 (9th Cir. 1986). A plaintiff establishes trademark infringement or
21 unfair competition by demonstrating that it has a protectable interest in the
22 infringed mark, and the defendant’s use of the mark is “likely to cause consumer
23 confusion.” Network Automation, Inc. v. Advanced Sys. Concepts, 638 F.3d 1137,
24 1144 (9th Cir. 2011).
25         Here, the enumerated factors weigh heavily in favor of granting default
26 judgment and awarding the requested relief. EMI has complied with the
27 procedural requirements for default judgment, including securing the entry of
28 default against Defendant Original Business Media, LLC (“Defendant”). As
                                                                 CASE NO. 8:21-cv-00644-DOC-JDE
                                                1             ORDER AND JUDGMENT GRANTING
                                                          APPLICATION FOR DEFAULT JUDGMENT
 1 that the marks are valid and owned by EMI. 15 U.S.C. § 1115(a). Moreover, the
 2 incontestable registrations for the EMI Marks noted above constitute “conclusive
 3 evidence” of the validity of those registered marks, EMI’s ownership of those
 4 marks, and EMI’s “exclusive right to use the mark[s] in commerce.” 15 U.S.C. §
 5 1115(b).
 6         Further, other courts have already recognized the validity and strength of the
 7 EMI Marks, including the ENTREPRENEUR® Mark, and this Court concurs with
 8 those decisions. For example, the U.S. District Court for the Central District of
 9 California held that: (1) “[t]he extensive advertising and public recognition over
10 the past 25 years have established [the ENTREPRENEUR® mark] as a strong
11 mark in the industry;” (2) the ENTREPRENEUR® mark “is a strong distinctive
12 mark, deserving of significant protection;” and (3) the ENTREPRENEUR® mark
13 “has acquired secondary meaning.” Entrepreneur Media, Inc. v. Smith, No. 98-
14 3607, 2004 U.S. Dist. Lexis 24078, at *9-10, 13 (C.D. Cal. June 23, 2004). The
15 Ninth Circuit reviewed the District Court’s findings and affirmed them on appeal.
16 Entrepreneur Media, Inc. v. Smith, 101 Fed. Appx. 212 (9th Cir. 2004).
17         Similarly, the U.S. District Court for the District of Connecticut recognized
18 that “the EMI Marks, and in particular the ENTREPRENEUR Mark, have acquired
19 extensive goodwill, developed a high degree of distinctiveness and secondary
20 meaning, and become well known and recognized as identifying goods and
21 services that originate from EMI, such that they are deserving of strong
22 protection.” Entrepreneur Media, Inc. v. Whitehill et al., No. 13-cv-01819, Dkt.
23 No. 19 (D. Conn. Aug. 19, 2015).
24         Both a Magistrate Judge and District Court judge in the Eastern District of
25 Virginia found the ENTREPRENEUR® mark to be distinctive, and the U.S.
26 District Court for the District of Maryland recognized the EMI Marks as valid,
27 strong, and distinctive. Entrepreneur Media, Inc. v. seattleentrepreneur.com, Dkt.
28 No. 11-00409, 2011 U.S. Dist. Lexis 139817, at *3-5 (E.D. Va. Dec. 6, 2011);
                                                               CASE NO. 8:21-cv-00644-DOC-JDE
                                               7            ORDER AND JUDGMENT GRANTING
                                                        APPLICATION FOR DEFAULT JUDGMENT
 1 Entrepreneur Media, Inc. v. JMD Entertainment Group, LLC, et al, 958 F. Supp.
 2 2d 588, 594-596 (D. Md. 2013).
 3         EMI has also developed extensive common law rights in the EMI Marks
 4 through consistent, widespread use of the marks throughout the United States.
 5 EMI and its predecessor companies have used the ENTREPRENEUR® mark for
 6 over forty years to publish magazines and books that provide editorial content and
 7 other information, as well as offer products and services related or of interest to
 8 businesses, business owners, and prospective business owners. EMI’s
 9 ENTREPRENEUR® magazine has a paid circulation, including both subscriptions
10 and single copy sales, of more than 513,000 in the United States and worldwide.
11 ENTREPRENEUR® magazine routinely features articles about and interviews with
12 some of the biggest names in the business and entertainment community. EMI has
13 also published over 200 books (and multiple e-books) under the
14 ENTREPRENEUR® and ENTREPRENEUR PRESS marks, and it has conducted
15 numerous seminars, workshops, and other educational events, many of which are
16 sponsored by household names, such as Cathay Pacific and Nissan, American
17 Airlines, Canon USA, The Lincoln Motor Company, and AXA Financial.
18         EMI also owns and operates several websites, such as entrepreneur.com and
19 entrepreneurnetwork.com, and various social media channels and mobile apps to
20 promote its goods and services. The entrepreneur.com website has recently
21 averaged more than fourteen million unique visitors and more than thirty-six
22 million page views per month. EMI has also launched apps for iPhones, iPads, and
23 Android. EMI offers a variety of podcasts, including a podcast offered through
24 entrepreneur.com, and a podcast under the ENTREPRENEUR mark on iTunes, as
25 well as other outlets. EMI’s fame and high-quality content and services have
26 resulted in numerous co-branding business relationships with the top names in
27 sports, news, and business, such as General Motors, Canon USA, CNBC, Reuters,
28 The NFL Players Association, Business Insider, Princeton Review, Great Place to
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                               8             ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
 1 Work®, Palo Alto Software, and SeamlessDocs.
 2         Therefore, EMI not only owns valid marks, but the EMI Marks, including
 3 the ENTREPRENEUR® mark, have acquired extensive goodwill, developed a high
 4 degree of distinctiveness, and become famous, well known, and recognized as
 5 identifying goods and services that originate from EMI such that they are
 6 deserving of strong protection.
 7 III.    DEFENDANT’S INFRINGEMENT OF EMI’S TRADEMARK
 8         RIGHTS
 9         Defendant uses the ENTREPRENEUR AFFILIATES MASTERY and
10 ENTREPRENEUR AFFILIATES marks in commerce to offer, among other
11 things, training and coaching services for affiliate marketing to consumers.
12 Defendant markets its goods and services through its website at
13 entrepreneuraffiliatesmastery.com, as well as through several social media
14 accounts, including Facebook (www.facebook.com/groups/1178345028933915)
15 and YouTube (www.youtube.com/channel/UCMil4GDm_pmI4UQN4MHz3Lg/
16 videos) (collectively, the “Social Media Accounts”).
17         Defendant’s ENTREPRENEUR AFFILIATES MASTERY and
18 ENTREPRENEUR AFFILIATES marks are likely to cause consumer confusion
19 with the EMI Marks based on an examination of the relevant Sleekcraft factors,
20 which are (1) the strength of EMI’s marks; (2) the similarity of the marks; (3) the
21 proximity of the parties’ goods; (4) the identical marketing channels used; and
22 (5) Defendant’s intent in selecting its marks. AMF, Inc. v. Sleekcraft Boats, 599
23 F.2d 341, 353 (9th Cir. 1979); see also Network Automation, Inc. v. Advanced Sys.
24 Concepts, 638 F.3d 1137, 1145 (9th Cir. 2011) (the Sleekcraft factors “are
25 intended as an adaptable proxy for consumer confusion, not a rote checklist.”);
26 Truong Giang Corp. v. Twinstar Tea Corp., No. 06-3594, 2007 U.S. Dist. Lexis
27 100237, at *26 (N.D. Cal. Mar. 22, 2007) (granting default judgment where all but
28 the last three Sleekcraft factors weigh in favor of a likelihood of confusion.);
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                               9             ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
 1 Discovery Commc’ns, Inc. v. Animal Planet, Inc., 172 F. Supp. 2d 1282 (C.D. Cal.
 2 2001).
 3         First, the EMI Marks, as discussed above, are strong and distinctive marks,
 4 especially the famous ENTREPRENEUR® mark.
 5         Second, the ENTREPRENEUR AFFILIATES MASTERY and
 6 ENTREPRENEUR AFFILIATES marks are closely similar to the
 7 ENTREPRENEUR® mark, as they share the leading and dominant “entrepreneur”
 8 term. The descriptive and non-source identifying terms “affiliates” and “affiliates
 9 mastery” terms do little to distinguish the marks. See La Quinta Worldwide LLC v.
10 Q.R.T.M., S.A. de C.V., 762 F.3d 867, 876 (9th Cir. 2014); E. & J. Gallo Winery v.
11 Gallo Cattle Co., 967 F.2d 1280, 1292 (9th Cir. 1992).
12         Third, EMI and Defendant offer identical goods and services, namely
13 education services and programs, including online training and coaching courses,
14 to the same class of consumers.
15         Fourth, EMI and Defendant offer these goods through the same or similar
16 marketing channels, such as through their respective websites.
17         Fifth, as alleged in the Complaint (which is accepted as true), Defendant has
18 intentionally, knowingly, deliberately, and willfully used its ENTREPRENEUR
19 AFFILIATES MASTERY and ENTREPRENEUR AFFILIATES marks to violate
20 EMI’s trademark rights and trade off EMI’s goodwill and reputation and has
21 refused to cease this infringement.
22         Accordingly, the Court hereby FINDS that: (1) Defendant has infringed
23 EMI’s federally registered trademarks in violation of 15. U.S.C. § 1114;
24 (2) Defendant has created a false designation of origin and false representation of
25 association in violation of 15 U.S.C. § 1125(a); (3) Defendant has infringed EMI’s
26 trademarks in violation of California common law; and (4) Defendant has engaged
27 in common law unfair competition.
28
                                                              CASE NO. 8:21-cv-00644-DOC-JDE
                                              10           ORDER AND JUDGMENT GRANTING
                                                       APPLICATION FOR DEFAULT JUDGMENT
 1 IV.     JURISDICTION
 2         Courts apply a three-prong test when analyzing specific jurisdiction:
 3 “(1) The non-resident defendant must purposefully direct his activities or
 4 consummate some transaction with the forum or resident thereof; or perform some
 5 act by which he purposefully avails himself of the privilege of conducting
 6 activities in the forum, thereby invoking the benefits and protections of its laws;
 7 (2) the claim must be one which arises out of or relates to the defendant’s forum-
 8 related activities; and (3) the exercise of jurisdiction must comport with fair play
 9 and substantial justice, i.e. it must be reasonable.” Schwarzenegger v. Fred Martin
10 Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) (quoting Lake v. Lake, 817 F.2d
11 1416, 1421 (9th Cir. 1987)).
12         Defendant has purposefully directed its activities at California and availed
13 itself of the privileges of conducting business in California. Defendant offers,
14 advertises, markets, and promotes its goods and services through the
15 ENTREPRENEUR AFFILIATES MASTERY and ENTREPRENEUR
16 AFFILIATES marks by providing, among other things, training and coaching
17 services for affiliate marketing to consumers in California. For example,
18 California residents have posted on Defendant’s social media accounts and have
19 reviewed services that they purchased from Defendant. Therefore, Defendant has
20 purposefully interacted with various California businesses and consumers and
21 availed itself of the privileges of conducting business in California. See Facebook,
22 Inc. v. Banana Ads LLC, No. 11-03619, 2013 U.S. Dist. Lexis 65834, at *4 (N.D.
23 Cal. Apr. 30, 2013); see also Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316,
24 1320 (9th Cir. 1998). Further, EMI’s claims directly arise from Defendant’s
25 activities in the State of California, namely the advertising, targeting, offering,
26 selling, and providing of goods and services under the unauthorized and
27 confusingly similar ENTREPRENEUR AFFILIATES MASTERY and
28
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                                11           ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
 1 ENTREPRENEUR AFFILIATES marks to, inter alia, California residents, all of
 2 which directly harmed EMI, a California-based company.
 3         Based on this initial showing, “the burden shifts to the defendant to ‘set forth
 4 a “compelling case” that the exercise of jurisdiction would not be reasonable.’”
 5 See Picot v. Weston, 780 F.3d 1206, 1212 (9th Cir. 2015). Defendant has not
 6 overcome this burden or presented any arguments or evidence as to why this Court
 7 should not exercise its jurisdiction. Rather, the exercise of jurisdiction is
 8 reasonable here as Defendant could likely foresee litigation in California given its
 9 interactions with the State and businesses and consumers within the State.
10 CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066 (9th Cir. 2011).
11         Accordingly, the Court hereby FINDS that it has specific jurisdiction over
12 Defendant and may properly enter a default judgment against Defendant.
13 V.      INJUNCTIVE RELIEF
14         In consideration of the above and after weighing all appropriate equitable
15 factors applicable to this case, the Court finds that permanent injunctive relief is
16 appropriate because EMI has suffered irreparable injury that cannot be adequately
17 compensated by monetary damages. craigslist v. RealWorks, No. 08-5072, 2009
18 U.S. Dist. Lexis 132432, at *8-9 (N.D. Cal. Oct. 29, 2009). Indeed, Defendant’s
19 lack of response to this lawsuit signals a threat of continued infringement that must
20 be ceased. Philip Morris U.S.A., Inc. v. Castworld Prods., Inc., 219 F.R.D. 494,
21 502 (C.D. Cal. 2003). As Defendant is operating its business in direct violation of
22 the Lanham Act, the balance of hardships strongly tilts in EMI’s favor, and the
23 public’s interest in preventing consumer confusion would be best served by a
24 permanent injunction against such unlawful behavior.
25         Therefore, the Court hereby enters the following PERMANENT
26 INJUNCTION:
27         A.     Defendant, and its principals, officers, directors, members, partners,
28 agents, servants, employees, and attorneys, and all other persons acting in concert
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                               12            ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
 1 or participating with them (collectively, “Enjoined Parties”), who receive actual
 2 notice of the injunction order by personal or other service, are hereby
 3 PERMANENTLY ENJOINED and shall immediately:
 4               i.     cease all use and never use the ENTREPRENEUR
 5                      AFFILIATES MASTERY and/or ENTREPRENEUR
 6                      AFFILIATES marks, the EMI Marks, or any other mark likely
 7                      to cause confusion with the EMI Marks, including any
 8                      misspelling or variation of those Marks, (a) in, on, or with any
 9                      products or services, or (b) in connection with the advertising,
10                      marketing, or other promotion, distribution, offering for sale, or
11                      sale, of any products or services, including on the Social Media
12                      Accounts;
13               ii.    never use any false designation of origin, false representation,
14                      or any false or misleading description of fact, that can, or is
15                      likely to, lead the consuming public or individual members
16                      thereof to believe that any products or services produced,
17                      offered, promoted, marketed, advertised, provided, sold or
18                      otherwise distributed by the Enjoined Parties are in any manner
19                      associated or connected with EMI, or are licensed, approved, or
20                      authorized in any way by EMI;
21               iii.   never (a) represent or suggest in any fashion to any third party,
22                      or (b) perform any act that may give rise to the belief, that the
23                      Enjoined Parties, or any of their products or services, are related
24                      to, or authorized or sponsored by, EMI;
25               iv.    never register any domain name that contains any of the EMI
26                      Marks or any misspelling or variation of those Marks, or any
27                      domain name confusingly similar to any of the EMI Marks;
28
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                               13            ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
 1   v.     transfer to EMI all domain names in the Enjoined Parties’
 2          possession, custody, or control that include the word
 3          “entrepreneur” or any misspelling or variation thereof, are
 4          otherwise confusingly similar to or contain any of the EMI
 5          Marks, or are or were used in connection with the Infringing
 6          Entrepreneur Marks, including but not limited to the
 7          entrepreneuraffiliatesmastery.com domain name;
 8   vi.    cease all use of the Social Media Accounts and any similar
 9          accounts or social media websites, and never register any social
10          media account that contains the ENTREPRENEUR
11          AFFILIATES MASTERY and/or ENTREPRENEUR
12          AFFILIATES marks, any of the EMI Marks, or any misspelling
13          or variation of those Marks;
14   vii.   transfer to EMI, disable, or delete the Social Media Accounts
15          used to promote the ENTREPRENEUR AFFILIATES
16          MASTERY and/or ENTREPRENEUR AFFILIATES marks,
17          including all such accounts in the Enjoined Parties’ possession,
18          custody, or control that include the word “entrepreneur” or any
19          misspelling or variation thereof, or are otherwise confusingly
20          similar to or contain any of the EMI Marks;
21   viii. never unfairly compete with EMI in any manner whatsoever, or
22          engage in any unfair, fraudulent, or deceptive business practices
23          that relate in any way to the production, distribution, marketing,
24          and/or sale of products and services bearing any of the EMI
25          Marks or any other mark likely to cause confusion with the
26          EMI Marks, including any misspelling or variation of those
27          Marks; and
28
                                                   CASE NO. 8:21-cv-00644-DOC-JDE
                                   14           ORDER AND JUDGMENT GRANTING
                                            APPLICATION FOR DEFAULT JUDGMENT
 1               ix.    never apply for or seek to register the ENTREPRENEUR
 2                      AFFILIATES MASTERY and/or ENTREPRENEUR
 3                      AFFILIATES marks, any of the EMI Marks, or any other mark
 4                      likely to cause confusion with the EMI Marks, including any
 5                      misspelling or variation of those Marks.
 6         B.    The Enjoined Parties shall file with the Court and serve upon EMI’s
 7 counsel, within thirty (30) days after service of this Order, a report in writing under
 8 oath setting forth in detail the manner and form in which the Enjoined Parties have
 9 complied with the Permanent Injunction.
10         D.    To give practical effect to the Permanent Injunction, the social
11 networking services or entities (e.g., Facebook and YouTube) related to any of the
12 social media accounts subject to this Order shall, within fourteen (14) days of
13 receipt of the Order, transfer, disable, or otherwise cancel those subject accounts at
14 EMI’s request if the Enjoined Parties have not already done so.
15         E.    To give practical effect to the Permanent Injunction, the Registry or
16 Registrar for any of the foregoing domain names shall, within fourteen (14) days of
17 receipt of the Order, transfer or otherwise assign those subject domain names to
18 EMI if the Enjoined Parties have not already done so.
19 VI.     COSTS AND ATTORNEYS’ FEES
20         The Court hereby deems EMI to be the prevailing party in this action under
21 15 U.S.C. § 1117(a) and 54(d)(1) of the Federal Rules of Civil Procedure. Further,
22 the Court deems this case to be exceptional under 15 U.S.C. § 1117(a) because of
23 Defendant’s intentional and willful misconduct, as well as its defiance and
24 protraction of the judicial process by not responding or appearing in this matter.
25 Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1023 (9th Cir. 2002).
26 ///
27 ///
28 ///
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                               15            ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
 1         Accordingly, EMI is hereby provisionally awarded its costs and reasonable
 2 attorneys’ fees, and is directed to submit a request for costs and attorneys’ fees in
 3 accordance with the procedures and deadlines set forth in Federal Rule of Civil
 4 Procedure 54(d) and Local Rule 54.
 5
 6         No appearances are necessary on July 19, 2021. All pending hearing dates
 7 and deadlines are vacated by the Court.
 8
 9 IT IS SO ORDERED.
10
11 Dated: July 12, 2021
                                            The Honorable David O. Carter
12                                          United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                CASE NO. 8:21-cv-00644-DOC-JDE
                                               16            ORDER AND JUDGMENT GRANTING
                                                         APPLICATION FOR DEFAULT JUDGMENT
